Citation Nr: 9908707	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-34  676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 



INTRODUCTION

The veteran had active military service from May 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By rating decision in March 1997, the RO 
established service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent) disability rating, 
effective September 27, 1996.  A notice of disagreement was 
received in October 1997, and a statement of the case was 
issued later that same month.  A substantive appeal was 
received in December 1997.  By rating decision in January 
1998, the RO denied entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  A notice of disagreement was received in 
February 1998, and a statement of the case was issued later 
that same month.  A substantive appeal was received in March 
1998.

By rating decision in November 1998, the RO increased the 
veteran's PTSD evaluation to 70 percent, effective from 
August 6, 1998.  However, this increase subsequent to the 
initial rating action did not constitute a full grant of the 
benefit sought, and the increased rating for PTSD issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  Prior to February 10, 1997, the veteran's service-
connected PTSD was productive of no more than definite social 
and industrial impairment, and no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks. 

2.  From February 10, 1997, to August 6, 1998, the veteran's 
service-connected PTSD was productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity. 

3.  As of August 6, 1998, the veteran's service-connected 
PTSD rendered him demonstrably unable to obtain or retain 
employment. 

4.  The veteran's only service-connected disabilities are:  
PTSD and postoperative residuals of laparotomy with adhesions 
due to segmental adynamic ileus. 

5.  Prior to August 6, 1998, the veteran's service-connected 
disabilities did not render him unable to secure and follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to February 10, 1997, the criteria for entitlement 
to an evaluation in excess of 30 percent for the veteran's 
PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 
9411 (effective November 7, 1996).

2.  From February 10, 1997, to August 6, 1998, the criteria 
for entitlement to an evaluation of 50 percent (but no 
higher) for the veteran's PTSD were met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (as in effect prior to November 7, 1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective November 7, 1996).

3.  As of August 6, 1998, the criteria for entitlement to a 
100 percent schedular evaluation for the veteran's PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

4.  Prior to August 6, 1998, the criteria for entitlement to 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities were 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  After 
reviewing the evidence which includes various VA and non-VA 
outpatient, hospital and examination reports, as well as 
Social Security records, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

As noted in the introduction, by rating decision in March 
1997, the RO determined that service connection was warranted 
for the veteran's PTSD, effective September 27, 1996.  The RO 
evaluated the veteran's PTSD as 30 percent disabling.  In 
August 1998, the RO increased the veteran's PTSD evaluation 
to 70 percent, effective August 6, 1998.  Accordingly, the 
Board must consider whether a rating in excess of 30 percent 
is warranted for the period from September 27, 1996, to 
August 6, 1998, and whether a rating in excess of 70 percent 
is warranted from August 6, 1998. 

Looking to the evidence, the claims file includes two reports 
from Kapal Datta, M.D., of Psychiatric Consultants, Ltd., 
dated in October and November of 1996, respectively.  The 
October 1996 report shows that the veteran complained of mood 
swings.  The examiner indicated that the veteran was anxious 
due to an accident in which he ran his tractor-trailer off of 
the road.  His medications included Xanax and Mellaril.  The 
November 1996 report shows that the veteran stated that his 
medicines were helping him and that his mood was under 
control.  He reported that his sleep was good, although he 
still woke up once in awhile, and that his appetite was good.  
On examination, the veteran's mood was good, and he was 
observed to be well-dressed and well-groomed.

A psychological evaluation report from Jean Jose, Ph.D., 
dated in December 1996, shows that the veteran reported that 
he resided with his son and wife, to whom he had been married 
25 years.  He gave a general history of having had flashbacks 
over the previous three to four years, and a history of three 
to four psychiatric hospitalizations, beginning in June 1993, 
secondary to bi-annual depressive episodes.  He stated that 
he had been a truck driver for the previous 25 years, but was 
not working due to sleep apnea, which had been diagnosed 
three years before.  He further stated that he had run his 
truck off of the road in October 1996 apparently due to his 
sleep apnea.  He denied suicidal ideation.  He stated that he 
had visual and auditory hallucinations relating to flashbacks 
to his service in Vietnam, which were controlled and occurred 
once every two to three months.  He reported some "highs and 
lows" related to depression, with loss of sleep and appetite 
and a desire to hurt his boss.  He stated that he had no 
emotional problems which were significantly hindering his 
ability to work and that his sleep apnea was his major 
hindrance.  On examination, the veteran was noted to be 
obese.  No overt anxiety was evident, and he was quickly at 
ease.  He conversed easily and maintained appropriate eye 
contact.  Speech was clear, with intact production and flow 
of thought.  Spontaneous commentary was relevant, logical and 
coherent.  His mood was characterized as normal, and affect 
was spontaneous and appropriate to thought content.  There 
was no loosening of associations, delusional thinking or loss 
of reality testing.  He was alert, well-oriented.  There was 
no impairment in judgment or reasoning.  Concentration tasks 
were somewhat impaired, with overall cognition in the average 
to low average range.  The examiner stated that there was no 
evidence of a thought disorder or affective disturbance, and 
that the veteran displayed no emotional factors which would 
preclude employment.  The Axis I diagnosis was deferred, with 
reported suggestions of PTSD and/or a depressive disorder.  
The Axis V diagnosis was a Global Assessment of Functioning 
(GAF) score of 70. 

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

Records from the Social Security Administration (SSA) show 
that in about January 1997, the veteran was determined to be 
disabled as of October 6, 1996.  His primary diagnosis was 
obesity and other hyperalimentation.  There secondary 
diagnosis was disorders of the back (discogenic and 
degenerative). 

The veteran was afforded a VA PTSD examination on February 
10, 1997.  A review of the examination report shows that the 
veteran complained of financial problems following losing his 
job (because of sleep apnea) and going on Social Security.  
On examination, he was logical, coherent and relevant.   His 
mood was somewhat depressed and anxious.  He claimed to hear 
voices calling his name, and to have crying spells.  He also 
reported having difficulty controlling his anger, and that he 
had nightmares relating to Vietnam.  He was very anxious 
about his financial situation.  The impression was PTSD 
combined with adjustment disorder with depression, and 
anxiety secondary to financial problems and loss of work.  
The examiner stated that the veteran could sustain himself 
mentally as long as he worked, but that his loss of his job 
and income precipitated a deterioration in his ability to 
defend against his underlying PTSD.  His GAF score was listed 
as 50.  An accompanying C&P (compensation and pension) report 
shows that the veteran reported that he had a GED, and that 
he had worked as a truck driver for over 25 years, until he 
was disabled due to sleep apnea. 

A VA examination report, dated in August 1998, shows that the 
veteran was examined on August 6, 1998.  He reported the 
following: he had increased isolation from others, and he was 
increasingly volatile.  He had been arrested for assault 
several times over the last few years, and he was afraid that 
he might hurt somebody.  He had nightmares several times a 
week, from which he woke up screaming.  He frequently walked 
around his house, checking things.  He had no hobbies, and 
spent much of his time thinking about Vietnam.  He was 
obsessed with a brother who was killed in Vietnam (the 
examiner stated that the veteran blamed himself in an 
unrealistic manner).  He had lost over 100 pounds in the 
previous six to seven months.  On examination, the veteran 
was obese.  He was oriented to time, place and person.  He 
was logical and coherent.  Speech was spontaneous.  Memory 
appeared intact.  The Axis I diagnoses were PTSD and 
depression secondary to PTSD.  The Axis V diagnosis was a GAF 
score of 30.  The examiner stated that the veteran was 
"probably unemployable because of his volatility at this 
time."

In its rating decision of March 1997, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating under 38 
C.F.R. § 4.132, Diagnostic Code (DC) 9411, under the criteria 
in effect prior to November 7, 1996. Under Diagnostic Code 
9411, a 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The next higher 
rating of 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, DC 9411, 
for a 100 percent evaluation are each independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994). 

The Board further notes that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term, "definite."  38 U.S.C.A. § 7104(c) (West 1991).  

During the course of the appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under 
the circumstances, the veteran's increased rating claim is to 
be reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  

Under the new criteria, the veteran's condition is still 
rated under DC 9411.  However, the criteria have been 
changed, and the revised regulation provides that a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  A 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  The 
highest available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

After reviewing the totality of the evidence, the Board finds 
that a 100 percent evaluation is warranted for the veteran's 
PTSD under the old rating criteria.  The VA examination 
report, dated in August 1998, indicates that the veteran's 
PTSD renders him demonstrably unemployable.  Further, the 
Board finds that the veteran became demonstrably unable to 
obtain or retain employment as of the date that he appeared 
for his August 1998 VA examination, i.e., August 6, 1998.  
The earliest dated at which unemployability is shown is the 
date of his August 1998 examination.  Therefore, given the 
fact that the veteran's August 1998 VA examination report 
indicates that his examination was conducted on August 6, 
1998, the record should be viewed as showing that he met the 
criteria for a 100 percent rating as of that date.  See 38 
C.F.R. § 3.400(b)(2)(i) (1998). 

The Board also finds that the criteria for a 50 percent 
rating under the old rating criteria were shown to have been 
met on VA examination on February 10, 1997.  It appears clear 
from a longitudinal review that the veteran suffered an 
increase in the severity of his PTSD at that time as noted by 
the examiner.  While none of the criteria for rating of 50 
percent under the new criteria appear to have been met, the 
Board believes that the documented increase in PTSD symptoms 
together with the drop in GAF score from 70 to 50 leads to a 
finding of considerable social and industrial impairment so 
as to warrant a 50 percent rating under the old criteria as 
of February 10, 1997.  At the time of the February 1997 
examination, increasing nightmares and depression were 
reported together with difficulty in controlling anger.  Such 
findings further support an increase to a 50 percent rating 
in the Board's view.  However, the clear preponderance of the 
evidence is against a finding that a rating in excess of 50 
percent was warranted at that time under either the old or 
the new rating criteria.  The veteran was described as 
logical, coherent and relevant at the time of examination, 
and the examination findings (while showing considerable 
impairment) do not persuasively show severe impairment, nor 
do they raise a reasonable doubt as to the degree of 
severity.  Thus, a rating in excess of 50 percent is not 
warranted under the old criteria.  Further, the February 1997 
examination did not reveal the listed deficiencies and 
symptoms for a rating in excess of 50 percent under the new 
rating criteria. 

As for the period prior to February 10, 1997, the Board finds 
that the medical evidence does not show that the veteran's 
psychiatric impairment warranted a rating in excess of 30 
percent during that time.  In particular, the two treatment 
reports from the Dr. Datta, and Dr. Jose's December 1996 
report, show that the veteran's symptoms were generally well-
controlled.  For example, Dr. Jose assigned a GAF score of 
70, which suggests some mild symptoms or some difficulty in 
social, occupational or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  Dr. Jose also stated that there was no evidence of a 
thought disorder or affective disturbance, and that the 
veteran displayed no emotional factors which would preclude 
employment.  Taken as a whole, the evidence pertinent to the 
veteran's PTSD dated prior to February 10, 1997, paints a 
social and industrial disability picture of more than 
moderate, but less than large.  Thus, the 30 percent rating 
assigned under the old criteria for this period was proper. 

Further, the Board finds that a rating in excess of 30 
percent for the period from September 27, 1996 to February 
10, 1997, is not warranted under the new criteria for PTSD, 
as in effect November 7, 1996 and thereafter.  Specifically, 
there is no significant objective evidence of such symptoms 
as irregular speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
memory; impaired judgment; impaired abstract thinking, or 
suicidal or homicidal ideation.  The Board notes that while 
there is some evidence of disturbances of mood, and 
difficulty in establishing and maintaining effective work and 
social relationships, these symptoms have not been shown to 
result in reduced reliability and productivity as required 
for a 50 percent evaluation.  The veteran's GAF scores ranged 
in the 70 area during this period.  Based on the foregoing, 
the Board believes that the impairment resulting from the 
veteran's PTSD warrants no higher than a 30 percent rating 
under the new criteria for the period from September 27, 1996 
to February 10, 1997.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that for 
the time period in issue, the record does not reflect 
frequent periods of hospitalization because of the veteran's 
service-connected disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  The 
record is devoid of objective evidence which indicates that 
the veteran's PTSD presented such an exceptional or unusual 
disability picture prior to August 6, 1998 as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  TDIU

The Board's finding that the criteria for a 100 percent 
schedular rating were met as of August 6, 1998, renders the 
appeal on the TDIU claim moot from that date forward.  See 
Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994) ("a claim for TDIU presupposes 
that the rating for the [service-connected] condition is less 
than 100%").  However, it still must be considered whether 
the criteria for a finding of total disability based on 
individual unemployability due to service-connected 
disability were met prior to that date. 

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's only service-connected disabilities are PTSD, 
which has been evaluated as 30 percent disabling prior to 
August 6, 1998, and for postoperative residuals of a 
laparotomy with adhesions due to segmental adynamic ileus, 
evaluated as 10 percent disabling.  His combined rating is 
therefore 40 percent.  See 38 C.F.R. § 4.25 (1998).  The 
veteran thus does not meet the schedular requirements for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) under 38 C.F.R. 
§ 4.16(a).  

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Factors such as employment history, as 
well as educational and vocational attainments, are for 
consideration.  

In this case, the veteran has a GED and about 25 years of 
truck driving experience.  Although the evidence, including 
Social Security records, suggests that veteran is totally 
disabled as of October 6, 1996, the evidence shows that such 
total disability was essentially due to nonservice-connected 
disorders.  Specifically, the claims file includes medical 
records from Dr. Jose, the St. Anthony's Medical Center (St. 
Anthony's), and Brij R. Vaid, M.D., which indicate that the 
veteran lost his most recent position, in October 1996, after 
he fell asleep while driving on the job, secondary to severe 
obstructive sleep apnea.  His inability to do such driving 
was therefore attributed to a nonservice-connected condition.  
These records also show that the veteran was diagnosed with 
(nonservice-connected) obesity, hypertension, cardiovascular 
disease, diabetes mellitus and degenerative joint disease of 
the spine.  As stated previously, the SSA determination, 
found that the veteran was disabled as of October 1996, due 
to obesity and other hyperalimentation, with a secondary 
diagnosis of disorders of the back.  In summary, there is 
nothing in the SSA's decision which warrants a conclusion 
that the veteran's PTSD, or his postoperative residuals of a 
laparotomy with adhesions due to segmental adynamic ileus, 
rendered him unemployable prior to August 6, 1998. 

The Board observes here that there is no evidence showing 
that the veteran's service-connected postoperative residuals 
of a laparotomy results in significant impairment, and the 
record does not show that the veteran was unable to obtain 
and retain substantially gainful employment due to the 
combination of this disability and his service-connected PTSD 
prior to August 6, 1998.  The Board emphasizes that a total 
rating based on individual unemployability is limited to 
consideration of service-connected disabilities.  For the 
reasons set forth above, the veteran's only service-connected 
disabilities, PTSD and postoperative residuals of a 
laparotomy with adhesions due to segmental adynamic ileus, 
simply have not been shown to result in individual 
unemployability prior to August 6, 1998.  In sum, the Board 
finds that the preponderance of the evidence is against 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
August 6, 1998.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to 
otherwise permit a favorable determination on this issue.  38 
U.S.C.A. § 5107(b).  

As noted at the outset, the grant of a 100 percent schedular 
rating effective from August 6, 1998, rendered the TDIU claim 
moot as it pertains to the period from August 6, 1998, on. 

ORDER

Entitlement to a 50 percent schedular evaluation for the 
veteran's service-connected PTSD effective from February 10, 
1997, to August 6, 1998, is warranted.  Entitlement to a 100 
percent schedular evaluation for the veteran's service-
connected PTSD effective from August 6, 1998, is warranted.  
To this extent, the appeal is granted.

Entitlement to a disability evaluation in excess of 30 
percent for the veteran's PTSD prior to February 10, 1997, is 
not warranted.  Entitlement to a disability evaluation in 
excess of 50 percent for the veteran's PTSD for the period 
from February 10, 1997, to August 6, 1998, is not warranted.  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
August 6, 1998, is not warranted.  To this extent, the appeal 
is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


